DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action has been issued in response to Applicant’s Communication of application S/N 16/817,086 filed on March 12, 2020.  Claims 1 to 20 are currently pending with the application.
		
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 11, 2022 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3 and 16 are objected to because of the following informalities:  
Claim 3 recites “identify subject matter of the question” in line 4, and should read “identify a subject matter of the question”. Same rationale applies to claim 16, since it recites similar limitations.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 8, and 15 recites extracting and parsing textual data, identifying topical data, grouping the topical data, and generating a knowledge graph.
The limitation of extracting, which specifically recites “extracting textual data from the unstructured data”, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the device”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the device” language, “extracting”, in the context of this claim encompasses the user mentally or with the aid of pen and paper, obtaining data from a document, which can be reading a document and writing associated text in a sheet of paper.  The limitation of parsing, which specifically recites “parsing the textual data to generate parsed textual data”, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the device”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the device” language, “parsing”, in the context of this claim encompasses the user mentally and with the aid of pen and paper, segmenting the previously obtained textual data in the sheet of paper.  
The limitation of identifying, which specifically recites “identify topical data associated with the processed textual data”, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the device”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the device” language, “identify”, in the context of this claim encompasses the user mentally determining topics associated with the previous text data. The limitation of grouping, which specifically recites “group the topical data into categories”, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the device”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the device” language, “group”, in the context of this claim encompasses the user mentally identifying categories to which the previously identified topics can be correlated to, and aggregating or associating the topics with the categories.  
Finally, the limitation of generating, which specifically recites “generating a knowledge graph based on the categories”, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the device”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the device” language, “generating”, in the context of this claim encompasses the user mentally and with the aid of pen and paper, drawing a graph that represents the categories and associated topics in a sheet of paper. If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “receiving, in near-real time, unstructured data associated with an application or a system”, “performing natural language processing on the parsed textual data to generate processed textual data”, “processing  the processed textual data, with a clustering model”, “processing  the topical data, with a classification model”, “storing the knowledge graph in a data structure”, “wherein the knowledge graph enables the device to provide answers to questions associated with the application or the system”, “wherein the classification model is trained based on the historical topical data associated with the applications or the systems and based on historical category data associated with the applications or the systems”, “wherein the clustering model is trained based on historical textual data associated with applications or systems and based on historical topical data associated with the applications or the systems”, “receive a question associated with an application or a system”, “perform a search of a knowledge graph, based on the question, to determine an answer to the question”, “perform one or more actions based on the answer to the question”, a device, one or more memories, one or more processors. The limitations “receiving, in near-real time, unstructured data associated with an application or a system”, “receive a question associated with an application or a system”, and “perform a search of a knowledge graph, based on the question, to determine an answer to the question”, amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).  
Continuing with the analysis, the limitation “storing the knowledge graph in a data structure”, amounts to data storing steps, and which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). The limitations “performing natural language processing on the parsed textual data to generate processed textual data”, “processing  the processed textual data, with a clustering model”, “processing  the topical data, with a classification model”, “wherein the knowledge graph enables the device to provide answers to questions associated with the application or the system”, “wherein the classification model is trained based on the historical topical data associated with the applications or the systems and based on historical category data associated with the applications or the systems”, “wherein the clustering model is trained based on historical textual data associated with applications or systems and based on historical topical data associated with the applications or the systems”, and “perform one or more actions based on the answer to the question”, are recited at a high-level of generality, with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, and is equivalent to merely saying “applying it”.
Finally, the device, one or more memories, and one or more processors in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data gathering and storing steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).  The claim is not patent eligible.
Same rationale applies to claims 2 and 13 since they recite similar limitations.
Claim 3 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “extracting textual question data from the question; parsing the textual question data to generate a parsed question; and performing natural language processing on the parsed question to identify subject matter of the question, wherein performing the search of the knowledge graph comprises: performing a search of the knowledge graph, based on the subject matter of the question, to identify documents and first document scores, identifying a set of the documents that satisfy a threshold first document score, determining a second document score for each document, of the set of the documents, based on parsed text of each document and the subject matter of the question, and determining the answer to the question based on the second document scores determined for the set of the documents”.  The extracting, parsing, and identifying limitations are further elaborating on the abstract idea.  The performing natural language processing is recited at a high-level of generality, with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, and is equivalent to merely saying “applying it”, therefore, does not integrate the judicial exception into a practical application nor amount to significantly more. The searching limitation amounts to insignificant extra-solution activity, and is recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Finally, the determining a second document score for each document, of the set of the documents, based on parsed text of each document and the subject matter of the question, and determining the answer to the question based on the second document scores determined for the set of the documents can be performed mentally, and therefore, are further elaborating on the abstract idea. The claim does not amount to significantly more. Same rationale applies to claim 16, since it recites similar limitations.
Claim 4 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “performing the one or more actions comprises one or more of: providing, for display, the answer to the question; automatically connecting a first client device, associated with a subject matter expert for the answer, and a second client device associated with a user that posed the question; or generating one or more analytics based on the answer or based on a response to the answer”, where the generating is further elaborating on the abstract idea, the automatically connecting is recited at a high-level of generality, with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, and is equivalent to merely saying “applying it”, and the displaying amounts to data presentation steps, and is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)), and recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II)(v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)). Therefore, does not amount to significantly more than the abstract idea. Same rationale applies to claim 17, since it recites similar limitations.
Claim 5 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “performing the one or more actions comprises one or more of: automatically dispatching a robot, an unmanned vehicle, or a technician to a location of a user that posed the question; updating the knowledge graph based on the answer or based on a response to the answer; or retraining the clustering model or the classification model based on the answer or based on a response to the answer”, where the automatically dispatching and the retraining limitations are recited at a high-level of generality, with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, and is equivalent to merely saying “applying it”, and the updating limitation amounts to data storing steps, and is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)), and recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Therefore, does not amount to significantly more than the abstract idea. Same rationale applies to claim 18, since it recites similar limitations.
Claim 6 is dependent on claim 3 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the second document scores include term frequency-inverse document frequency scores”, which recites a mathematical concept, and therefore, does not amount to significantly more than the abstract idea.
Claim 7 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 7 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the unstructured data includes one or more of: video data associated with the application or the system, image data associated with the application or the system, audio data associated with the application or the system, conversation data associated with the application or the system, documents associated with the application or the system, source code associated with the application or the system, emails associated with the application or the system, or chat transcripts associated with the application or the system”, which is tying the abstract idea to a field of use by further specifying the target data, and is simply an attempt to limit the application of the abstract idea to a particular technological environment; merely indicating a field of use or technological environment in which to apply the judicial exception does not meaningfully limit the claim, (See MPEP 2106.05(h)). Claim 9 is rejected under the same rationale, since it also recites limitations tying the abstract idea to a field of use. 
Claim 10 is dependent on claim 8 and includes all the limitations of claim 8.  Therefore, claim 10 recites the same abstract idea of claim 8.  The claim recites the additional limitation of “receive a question associated with the application or the system; perform a first search of the knowledge graph based on the question; determine that the first search failed to identify an answer to the question; generate a revised question based on determining that the first search failed to identify the answer to the question; perform a second search of the knowledge graph, based on the revised question, to determine the answer; and perform one or more actions based on the answer”.  The determining that the search failed and generating a revised question limitation can be performed mentally, and therefore, are further elaborating on the abstract idea. The receiving and performing a first and second search limitations and identifying limitations amount to data gathering steps, which is considered insignificant extra-solution activity, and recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). The perform one or more actions based on the answer is recited at a high-level of generality, with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, and is equivalent to merely saying “applying it”, therefore, does not integrate the judicial exception into a practical application nor amount to significantly more. Same rationale applies to claim 19, since it recites similar limitations.
Claim 12 is dependent on claim 8 and includes all the limitations of claim 8.  Therefore, claim 12 recites the same abstract idea of claim 8.  The claim recites the additional limitation of “receive additional unstructured data associated with the application or the system; and update the knowledge graph based on the additional unstructured data associated with the application or the system”, which amount to data gathering and data storing steps, and are considered insignificant extra-solution activity, which is recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Therefore, the claim does not integrate the judicial exception into a practical application nor amount to significantly more. Same rationale applies to claim 20, since it recites similar limitations.
Claim 14 is dependent on claim 8 and includes all the limitations of claim 8.  Therefore, claim 14 recites the same abstract idea of claim 8.  The claim recites the additional limitation of “utilize the knowledge graph to provide the answers to the questions associated with the application or the system; monitor the answers to the questions and responses to the answers; and update the knowledge graph based on the responses to the answers”, where the utilizing and monitoring limitations can be performed mentally with the aid of pen and paper, and are further elaborating on the abstract idea, and where the update limitation amounts to data storing steps, and is considered insignificant extra-solution activity, and is recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Therefore, the claim does not integrate the judicial exception into a practical application nor amount to significantly more. Same rationale applies to claim 11, along with the rationale applied in the rejections of claims 4 and 10, since it recites similar limitations.
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Claims 1 to 20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 9, 12 to 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CAI et al. (U.S. Publication No. 2019/0347282) hereinafter Cai, and further in view of Sathish et al. (U.S. Publication No. 2016/0103932) hereinafter Sathish.
	As to claim 1:
	Cai discloses:
	A method, comprising: 
receiving, by a device and in near-real time, unstructured data associated with an application or a system [Paragraph 0011 teaches receiving string inputs representative of incident tickets; Paragraph 0031 teaches processing text fields of IT incident tickets for an application using natural language processor, the incident tickets having an application code corresponding to the application, therefore, unstructured data associated with an application; Paragraph 0127 teaches enabling rapid transformation of diverse unstructured data into actionable insights where machine learning processes the data to build a predictive model]; 
extracting, by the device, textual data from the unstructured data [Paragraph 0012 teaches pre-processing incident ticket data by concatenating title field and description field of incident tickets, and removing low value words, therefore, extracting textual data from the unstructured data]; 
parsing, by the device, the textual data to generate parsed textual data [Paragraph 0081 teaches tokenizing words, or portions of words or characters and detecting n-grams]; 
performing, by the device, natural language processing on the parsed textual data to generate processed textual data [Paragraph 0013 teaches performing natural language processing; Paragraph 0026 teaches processing text fields of the IT incident tickets using a natural language processor; Paragraph 0119 teaches processing relevant fields in the incident tickets]; 
processing, by the device, the processed textual data [Paragraph 0111 teaches implementing incident ticket keyword analysis for keyword and text analytics and classification of incident tickets]; and 
wherein the knowledge graph enables the device to provide answers to questions associated with the application or the system [Paragraph 0026 teaches updating knowledge base for the natural language processor using machine learning, prescriptive models, and the processed text; Paragraph 0133 teaches building models to answer questions for solutions to problems/incidents posed in natural language; Paragraph 0163 teaches natural language processor can implement automatic expansion of a knowledge base to provide a self-learning architecture; Paragraph 0120 teaches implementing an automatic expansion of the knowledge base (of natural language processor) to provide a self-learning architecture, and supporting and automatically responding to new IT incidents; Paragraph 0213 teaches analyzing the knowledge base to help to respond to IT tickets].
	Cai does not appear to expressly disclose processing, with a clustering model, the data to identify topical data associated with the processed textual data; processing, by the device, the topical data, with a classification model, to group the topical data into categories; generating, by the device, a knowledge graph based on the categories; and storing, by the device, the knowledge graph in a data structure.
	Sathish discloses:
	processing, with a clustering model, the data to identify topical data associated with the processed textual data [Paragraph 0105 teaches initiating clustering model to process extracted text to determine the topics; Paragraph 0121 teaches identifying top level topics]; 
processing, by the device, the topical data, with a classification model, to group the topical data into categories [Paragraph 0121 teaches constructing top topic clusters for the topics; Paragraph 0122 teaches running the LDA (a trained model) to generate new topic clusters]; 
generating, by the device, a knowledge graph based on the categories [Paragraph 0008 teaches constructing a knowledge graph; Paragraph 0039 teaches knowledge graph organizes information in the form of nodes, knowledge clusters, topics, sub-topics, therefore, generating a knowledge graph based on the categories or topic clusters]; and 
storing, by the device, the knowledge graph in a data structure [Paragraph 0050 teaches the knowledge graph can be generated, maintained, and stored in the electronic device; Paragraph 0106 teaches knowledge clusters are stored in the cluster specific database].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cai, by processing, with a clustering model, the data to identify topical data associated with the processed textual data; processing, by the device, the topical data, with a classification model, to group the topical data into categories; generating, by the device, a knowledge graph based on the categories; and storing, by the device, the knowledge graph in a data structure, as taught by Sathish [Paragraph 0039, 0050, 0106, 0121, 0122], because both applications are directed to data analysis and modeling; by grouping topics and generating a knowledge graph based on the topic groups improves the identification of relevant information and resources to be provided to the user, which improves the user experience (See Sathish Paras [0174], [0012]).

	As to claim 2:
	Cai discloses:
receiving a question associated with the application or the system [Paragraph 0077 teaches receiving string inputs representative of a new incident ticket]; 
performing a search of the knowledge graph, based on the question, to determine an answer to the question [Paragraph 0082 teaches processing a new IT incident ticket using the knowledge base to determine a solution]; and 
performing one or more actions based on the answer to the question [Paragraph 0082 teaches output the solution for display at an interface application, hence, performing an action based on the answer; Paragraph 0176 teaches the output data structure, i.e., the answer, could be used to automatically invoke or initiate a data process].
	
As to claim 3:
	Cai discloses:
extracting textual question data from the question [Paragraph 0079 teaches extracting text fields from the new incident ticket and removing low value words]; 
parsing the textual question data to generate a parsed question [Paragraph 0079 teaches ensuring that comparable vectors can be formed from the incident ticket string; Paragraph 0081 teaches tokenizing words]; and 
performing natural language processing on the parsed question to identify subject matter of the question [Paragraph 0082 teaches processing the new incident tokens using natural language processor; Paragraph 0083 teaches natural language processor performs text similarity process], wherein performing the search of the knowledge graph comprises: 
performing a search of the knowledge graph, based on the subject matter of the question, to identify documents and first document scores [Paragraph 0082 teaches comparing the new IT incident tokens with the knowledge base to identify a solution; Paragraph 0091 teaches determining which strings are more similar based on a similarity distance; Paragraph 0093 teaches generating an ordered list of closest matching historical incidents ordered by cosine similarity scores], 
identifying a set of the documents that satisfy a threshold first document score [Paragraph 0093 teaches based on a pre-defined number of closest matching historical incidents from the ordered list, selecting a subset of potential solutions], 
determining a second document score for each document, of the set of the documents, based on parsed text of each document and the subject matter of the question [Paragraph 0096 teaches provided solutions based on confidence scores, therefore, a second document score], and 
determining the answer to the question based on the second document scores determined for the set of the documents [Paragraph 0096 teaches provided solutions have confidence scores that are above a pre-defined threshold].

As to claim 4:
	Cai discloses:
performing the one or more actions comprises one or more of: providing, for display, the answer to the question; automatically connecting a first client device, associated with a subject matter expert for the answer, and a second client device associated with a user that posed the question; or generating one or more analytics based on the answer or based on a response to the answer [Paragraph 0082 teaches output the solution for display at an interface application].

As to claim 5:
	Cai discloses:
performing the one or more actions comprises one or more of: automatically dispatching a robot, an unmanned vehicle, or a technician to a location of a user that posed the question; updating the knowledge graph based on the answer or based on a response to the answer; or retraining the clustering model or the classification model based on the answer or based on a response to the answer [Paragraph 0120 teaches implementing an automatic expansion of the knowledge base to provide a self-learning architecture; Paragraph 0170 teaches updating the knowledge base with new incident tickets].

As to claim 6:
	Cai discloses:
the second document scores include term frequency-inverse document frequency scores [Paragraph 0007 teaches natural language processing includes term frequency inverse document frequency analysis; Paragraph 0085 teaches performing term frequency inverse document frequency analysis].

As to claim 7:
	Cai discloses:
the unstructured data includes one or more of: video data associated with the application or the system, image data associated with the application or the system, audio data associated with the application or the system, conversation data associated with the application or the system, documents associated with the application or the system, source code associated with the application or the system, emails associated with the application or the system, or chat transcripts associated with the application or the system [Paragraph 0113 teaches analyzing knowledge articles, emails, service or incident tickets, etc.].

As to claim 8:
	Cai discloses:
	A device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to:
receive, in near-real time, unstructured data associated with an application or a system [Paragraph 0011 teaches receiving string inputs representative of incident tickets; Paragraph 0031 teaches processing text fields of IT incident tickets for an application using natural language processor, the incident tickets having an application code corresponding to the application, therefore, unstructured data associated with an application; Paragraph 0127 teaches enabling rapid transformation of diverse unstructured data into actionable insights where machine learning processes the data to build a predictive model]; 
extract textual data from the unstructured data [Paragraph 0012 teaches pre-processing incident ticket data by concatenating title field and description field of incident tickets, and removing low value words, therefore, extracting textual data from the unstructured data]; 
parse the textual data to generate parsed textual data [Paragraph 0081 teaches tokenizing words, or portions of words or characters and detecting n-grams]; 
perform natural language processing on the parsed textual data to generate processed textual data [Paragraph 0013 teaches performing natural language processing; Paragraph 0026 teaches processing text fields of the IT incident tickets using a natural language processor; Paragraph 0119 teaches processing relevant fields in the incident tickets]; 
process the processed textual data [Paragraph 0111 teaches implementing incident ticket keyword analysis for keyword and text analytics and classification of incident tickets]; 
wherein the model is trained based on historical data associated with applications or systems [Paragraph 0122 teaches using event detection and predictive models to predict a volume of IT incidents for a given application based on historical IT incident ticket data; Paragraph 0127 teaches enable rapid transformation of diverse unstructured data into actionable insights where machine learning processes data to build a predictive model; Paragraph 0132 teaches leverage text mining from historical incident ticket to learn from past solutions; Paragraph 0133 teaches building models to answer questions for solutions to problems/incidents posed in natural language]; and 
wherein the knowledge graph enables the device to provide answers to questions associated with the application or the system [Paragraph 0026 teaches updating knowledge base for the natural language processor using machine learning, prescriptive models, and the processed text; Paragraph 0133 teaches building models to answer questions for solutions to problems/incidents posed in natural language; Paragraph 0163 teaches natural language processor can implement automatic expansion of a knowledge base to provide a self-learning architecture; Paragraph 0120 teaches implementing an automatic expansion of the knowledge base (of natural language processor) to provide a self-learning architecture, and supporting and automatically responding to new IT incidents; Paragraph 0213 teaches analyzing the knowledge base to help to respond to IT tickets].
	Cai does not appear to expressly disclose process the data with a clustering model, to identify topical data associated with the processed textual data, wherein the clustering model is trained based on historical data and based on historical topical data; process the topical data, with a classification model, to group the topical data into categories; wherein the classification model is trained based on the historical topical data and based on historical category data; generate a knowledge graph based on the categories; and store the knowledge graph in a data structure.
	Sathish discloses:
	process the data with a clustering model, to identify topical data associated with the processed textual data [Paragraph 0105 teaches initiating clustering model to process extracted text to determine the topics; Paragraph 0121 teaches identifying top level topics], wherein the clustering model is trained based on historical data and based on historical topical data [Paragraph 0069 teaches collating usage information, which can be for example, history data associated with any application, email data, etc.; Paragraph 0072 teaches collecting usage information including historical data; Paragraph 0073 teaches sending the collated information to semantic analyzer module to extract semantic content, including word vector, topics, tokens, etc.; Paragraph 0061 teaches updating of the knowledge cluster can be performed incrementally as the usage information becomes available, therefore, based on historical data and historical topical data; Paragraph 0104 teaches incremental modeling is used, which results in updating the topic model whenever the user browses new topics or URLs]; 
process the topical data, with a classification model, to group the topical data into categories [Paragraph 0121 teaches constructing top topic clusters for the topics; Paragraph 0122 teaches running the LDA (a trained model) to generate new topic clusters], wherein the classification model is trained based on the historical topical data and based on historical category data [Paragraph 0047 teaches semantic content is mapped to categorize the collated usage information into the knowledge cluster using an incremental model; Paragraph 0074 teaches semantic analyzer module sends the extracted semantic content to the cluster module to categorize the collated usage into the knowledge cluster using an incremental model; Paragraph 0061 teaches updating of the knowledge cluster can be performed incrementally as the usage information becomes available, therefore, based on historical topical data and historical category data];
generate a knowledge graph based on the categories [Paragraph 0008 teaches constructing a knowledge graph; Paragraph 0039 teaches knowledge graph organizes information in the form of nodes, knowledge clusters, topics, sub-topics, therefore, generating a knowledge graph based on the categories or topic clusters]; and 
store the knowledge graph in a data structure [Paragraph 0050 teaches the knowledge graph can be generated, maintained, and stored in the electronic device; Paragraph 0106 teaches knowledge clusters are stored in the cluster specific database].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cai, by processing the data with a clustering model, to identify topical data associated with the processed textual data, wherein the clustering model is trained based on historical data and based on historical topical data; process the topical data, with a classification model, to group the topical data into categories; wherein the classification model is trained based on the historical topical data and based on historical category data; generate a knowledge graph based on the categories; and store the knowledge graph in a data structure, as taught by Sathish [Paragraph 0039, 0050, 0106, 0121, 0122], because both applications are directed to data analysis and modeling; by grouping topics and generating a knowledge graph based on the topic groups improves the identification of relevant information and resources to be provided to the user, which improves the user experience (See Sathish Paras [0174], [0012]).

As to claim 9:
Cai as modified by Sathish discloses:
the knowledge graph includes: parent nodes representing the categories, and child nodes representing topics included in the topical data [Sathish - Paragraph 0039 teaches Knowledge graph organizes information in the form of nodes, knowledge clusters, topics, sub-topics, where the categories are represented by the parent nodes or clusters like “politics” that can include various topics such as “politics in office” and “politics in Bollywood”, which are child nodes], 
wherein each child node is connected to one or more parent nodes [Sathish - Paragraph 0107 teaches parent-child-siblings relations hierarchy of the clusters; Paragraph 0146 teaches knowledge graph with a plurality of clusters that include one or more topics connected to sub-topics].

As to claim 12:
Cai discloses:
receive additional unstructured data associated with the application or the system [Paragraph 0077 teaches receiving text data representative of new incident ticket; Paragraph 0170 teaches acquiring new incident tickets]; and 
update the knowledge graph based on the additional unstructured data associated with the application or the system [Paragraph 0120 teaches implementing an automatic expansion of the knowledge base to provide a self-learning architecture; Paragraph 0170 teaches updating the knowledge base with new incident tickets].

	As to claim 13:
	Cai discloses:
extract additional textual data from the additional unstructured data [Paragraph 0170 teaches pre-processing the incident tickets data by concatenating title field and description of new incident tickets, and removing stop words, therefore, extracting textual data from the unstructured data]; 
parse the additional textual data to generate parsed additional textual data [Paragraph 0081 teaches tokenizing words, or portions of words or characters and detecting n-grams]; 
perform natural language processing on the parsed additional textual data to generate processed additional textual data [Paragraph 0013 teaches performing natural language processing; Paragraph 0170 teaches natural language processor can include instructions to auto-update, processing the new incident tickets; Paragraph 0119 teaches processing relevant fields in the incident tickets]; 
process the processed additional textual data [Paragraph 0111 teaches implementing incident ticket keyword analysis for keyword and text analytics and classification of incident tickets].
	Cai does not appear to expressly disclose process the data, with the clustering model, to identify additional topical data associated with the processed additional textual data; process the additional topical data, with the classification model, to group the additional topical data into additional categories; update the knowledge graph based on the additional categories.
	Sathish discloses:
	process the data, with the clustering model, to identify additional topical data associated with the processed additional textual data [Paragraph 0105 teaches initiating clustering model to process extracted text to determine the topics; Paragraph 0061 teaches updating of the knowledge cluster can be performed incrementally as the usage information becomes available]; 
process the additional topical data, with the classification model, to group the additional topical data into additional categories [Paragraph 0121 teaches constructing top topic clusters for the topics; Paragraph 0074 teaches semantic analyzer module sends the extracted semantic content to the cluster module to categorize the collated usage into the knowledge cluster using an incremental model]; 
update the knowledge graph based on the additional categories [Paragraph 0061 teaches updating of the knowledge cluster can be performed incrementally as the usage information becomes available, therefore, based on historical topical data and historical category data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cai, by processing the data, with the clustering model, to identify additional topical data associated with the processed additional textual data; process the additional topical data, with the classification model, to group the additional topical data into additional categories; update the knowledge graph based on the additional categories, as taught by Sathish [Paragraph 0039, 0050, 0074, 0061], because both applications are directed to data analysis and modeling; by grouping topics and generating a knowledge graph based on the topic groups improves the identification of relevant information and resources to be provided to the user, which improves the user experience (See Sathish Paras [0174], [0012]).
	As to claim 14:
	Cai discloses:
utilize the knowledge graph to provide the answers to the questions associated with the application or the system [Paragraph 0026 teaches updating knowledge base for the natural language processor using machine learning, prescriptive models, and the processed text; Paragraph 0133 teaches building models to answer questions for solutions to problems/incidents posed in natural language; Paragraph 0163 teaches natural language processor can implement automatic expansion of a knowledge base to provide a self-learning architecture; Paragraph 0120 teaches implementing an automatic expansion of the knowledge base (of natural language processor) to provide a self-learning architecture, and supporting and automatically responding to new IT incidents; Paragraph 0213 teaches analyzing the knowledge base to help to respond to IT tickets]; 
monitor the answers to the questions and responses to the answers [Paragraph 0090 teaches historical incident-solution pairs are stored in the data repository, therefore, including the answers to the questions; Paragraph 0092 teaches scores are refined as users provide feedback as to whether a proposed solution from the platform was useful in resolving the incident]; and 
update the knowledge graph based on the responses to the answers [Paragraph 0092 teaches scores are refined as users provide feedback as to whether a proposed solution from the platform was useful in resolving the incident; Paragraph 0117 teaches recording and tracking the IT incident tickets data, including title, description, resolution, and metadata; Paragraph 0170 teaches updating knowledge base with new incident data; Paragraph 0175 teaches incident data includes description, title, resolution and response to answers (or resolutions), i.e., process was rerun and completed unsuccessfully].


As to claim 15:
	Cai discloses:
A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to:
receive a question associated with the application or the system [Paragraph 0077 teaches receiving string inputs representative of a new incident ticket]; 
perform a search of the knowledge graph, based on the question, to determine an answer to the question [Paragraph 0082 teaches processing a new IT incident ticket using the knowledge base to determine a solution]; 
wherein unstructured data associated with the application or the system is processed to generate processed textual data, and the processed textual data is processed [Paragraph 0013 teaches performing natural language processing; Paragraph 0026 teaches processing text fields of the IT incident tickets using a natural language processor; Paragraph 0119 teaches processing relevant fields in the incident tickets; Paragraph 0111 teaches implementing incident ticket keyword analysis for keyword and text analytics and classification of incident tickets]; and 
perform one or more actions based on the answer to the question [Paragraph 0082 teaches output the solution for display at an interface application, hence, performing an action based on the answer; Paragraph 0176 teaches the output data structure, i.e., the answer, could be used to automatically invoke or initiate a data process].
Cai does not appear to expressly disclose the processed textual data is processed, with a clustering model and a classification model, to generate the knowledge graph.
	Sathish discloses:
	the processed textual data is processed, with a clustering model and a classification model, to generate the knowledge graph [Paragraph 0105 teaches initiating clustering model to process extracted text to determine the topics; Paragraph 0121 teaches identifying top level topics and constructing top topic clusters for the topics; Paragraph 0122 teaches running the LDA (a trained model) to generate new topic clusters; Paragraph 0008 teaches constructing a knowledge graph; Paragraph 0039 teaches knowledge graph organizes information in the form of nodes, knowledge clusters, topics, sub-topics, therefore, generating a knowledge graph based on the categories or topic clusters].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cai, by processing textual data with a clustering model and a classification model, to generate the knowledge graph, as taught by Sathish [Paragraph 0039, 0105, 0121, 0122], because both applications are directed to data analysis and modeling; grouping topics and generating a knowledge graph improves the identification of relevant information and resources to be provided to the user, improving thereby the user experience (See Sathish Paras [0174], [0012]).

As to claim 16:
	Cai discloses:
one or more instructions that, when executed by the one or more processors, cause the one or more processors to:
extract textual question data from the question [Paragraph 0079 teaches extracting text fields from the new incident ticket and removing low value words]; 
parse the textual question data to generate a parsed question [Paragraph 0079 teaches 
ensuring that comparable vectors can be formed from the incident ticket string; Paragraph 0081 teaches tokenizing words]; and 
perform natural language processing on the parsed question to identify subject matter of the question [Paragraph 0082 teaches processing the new incident tokens using natural language processor; Paragraph 0083 teaches natural language processor performs text similarity process], wherein the one or more instructions, that cause the one or more processors to perform the search of the knowledge graph, cause the one or more processors to: 
perform a search of the knowledge graph, based on the subject matter of the question, to identify documents and first document scores [Paragraph 0082 teaches comparing the new IT incident tokens with the knowledge base to identify a solution; Paragraph 0091 teaches determining which strings are more similar based on a similarity distance; Paragraph 0093 teaches generating an ordered list of closest matching historical incidents ordered by cosine similarity scores], 
identify a set of the documents that satisfy a threshold first document score [Paragraph 0093 teaches based on a pre-defined number of closest matching historical incidents from the ordered list, selecting a subset of potential solutions], 
determine a second document score for each document, of the set of the documents, based on parsed text of each document and the subject matter of the question [Paragraph 0096 teaches provided solutions based on confidence scores, therefore, a second document score], and 
determine the answer to the question based on the second document scores determined for the set of the documents [Paragraph 0096 teaches provided solutions have confidence scores that are above a pre-defined threshold].

As to claim 17:
	Cai discloses:
provide, for display, the answer to the question; automatically connect a first client device, associated with a subject matter expert for the answer, and a second client device associated with a user that posed the question; or generate one or more analytics based on the answer or based on a response to the answer [Paragraph 0082 teaches output the solution for display at an interface application].

As to claim 18:
	Cai discloses:
automatically dispatch a robot, an unmanned vehicle, or a technician to a location of a user that posed the question; update the knowledge graph based on the answer or based on a response to the answer; or retrain the clustering model or the classification model based on the answer or based on a response to the answer [Paragraph 0120 teaches implementing an automatic expansion of the knowledge base to provide a self-learning architecture; Paragraph 0170 teaches updating the knowledge base with new incident tickets].

As to claim 20:
Cai discloses:
receive additional unstructured data associated with the application or the system [Paragraph 0077 teaches receiving text data representative of new incident ticket; Paragraph 0170 teaches acquiring new incident tickets]; and 
update the knowledge graph based on the additional unstructured data associated with the application or the system [Paragraph 0120 teaches implementing an automatic expansion of the knowledge base to provide a self-learning architecture; Paragraph 0170 teaches updating the knowledge base with new incident tickets].

Claims 10, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CAI et al. (U.S. Publication No. 2019/0347282) hereinafter Cai, in view of Sathish et al. (U.S. Publication No. 2016/0103932) hereinafter Sathish, and further in view of Bhamidipaty et al. (U.S. Publication No. 2008/0183668) hereinafter Bhamidipaty.
As to claim 10:
	Cai discloses:
receive a question associated with the application or the system [Paragraph 0077 teaches receiving string inputs representative of a new incident ticket]; 
perform a search of the knowledge graph, based on the question [Paragraph 0082 teaches processing a new IT incident ticket using the knowledge base to determine a solution]; and 
perform one or more actions based on the answer [Paragraph 0082 teaches output the solution for display at an interface application, hence, performing an action based on the answer; Paragraph 0176 teaches the output data structure, i.e., the answer, could be used to automatically invoke or initiate a data process].
Neither Cai nor Sathish appear to expressly disclose determine that the first search failed to identify an answer to the question; generate a revised question based on determining that the first search failed to identify the answer to the question; perform a second search of the knowledge graph, based on the revised question, to determine the answer.
	Bhamidipaty discloses:
determine that the first search failed to identify an answer to the question [Paragraph 0010 teaches determining that search results do not satisfy a criterion; Paragraph 0023 teaches 
determining that search results are unsatisfactory, therefore, that an answer was not identified];
generate a revised question based on determining that the first search failed to identify the answer to the question [Paragraph 0023 teaches upon determining that search results are unsatisfactory, requesting the query enhancer to provide additional criteria]; 
perform a second search of the knowledge graph, based on the revised question, to determine the answer [Paragraph 0023 teaches performing a searching process in an iterative manner, modifying the search criterion until satisfactory results are obtained; Paragraph 0036 teaches searching patterns within the knowledge base and return relevant results].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cai, by determining that the first search failed to identify an answer to the question; generate a revised question based on determining that the first search failed to identify the answer to the question; perform a second search of the knowledge graph, based on the revised question, to determine the answer, as taught by Bhamidipaty [Paragraph 0023, 0036], because the applications are directed to data analysis and searching including application and software related information; enhancing the query upon not returning satisfactory answers enables the user to obtain useful search results, even if he or she is unaware of the particular format of the error message, and without having to manually iteratively search for required criteria, enhancing thereby the user experience (See Bhamidipaty Para [0012]).

As to claim 11:
	The combination of Cai and Sathish discloses:
receive a question associated with the application or the system [Cai - Paragraph 0077 
teaches receiving string inputs representative of a new incident ticket]; 
perform a search of the knowledge graph, based on the question [Paragraph 0082 teaches processing a new IT incident ticket using the knowledge base to determine a solution]; 
automatically connect a first client device, associated with a subject matter expert for the answer, and a second client device associated with a user that posed the question [Sathish - Paragraph 0154 teaches determining experts in social circles of the user based on a search query associated with an application; Paragraph 0174 teaches displaying one or more experts identified within the network and within the vicinity of the user, and allowing the user to communicate with one or more experts displayed in the browser]; 
monitor information exchanged between the first client device and the second client device [Sathish - Paragraph 0048 teaches frequently monitoring the usage information of the data sources]; and 
update the knowledge graph based on the information exchanged between the first client device and the second client device [Sathish - Paragraph 0048 teaches based on the monitoring results, the knowledge cluster can be updated].
Neither Cai nor Sathish appear to expressly disclose determine that the first search failed to identify an answer to the question.
	Bhamidipaty discloses:
determine that the first search failed to identify an answer to the question [Paragraph 0010 teaches determining that search results do not satisfy a criterion; Paragraph 0023 teaches determining that search results are unsatisfactory, therefore, that an answer was not identified].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cai, by determining that the first search failed to identify an answer to the question, as taught by Bhamidipaty [Paragraph 0023, 0036], because the applications are directed to data analysis and searching including application and software related information; determining that the query did not return satisfactory answers enables the modification of the query, and to provide the user with useful search results, even if he or she is unaware of the particular format of the error message, and without having to manually iteratively search for required criteria (See Bhamidipaty Para [0012]).

As to claim 19:
	Cai discloses:
receive another question associated with the application or the system [Paragraph 0077 teaches receiving string inputs representative of a new incident ticket]; 
perform a search of the knowledge graph, based on the other question [Paragraph 0082 teaches processing a new IT incident ticket using the knowledge base to determine a solution]; and 
perform one or more actions based on the other answer [Paragraph 0082 teaches output the solution for display at an interface application, hence, performing an action based on the answer; Paragraph 0176 teaches the output data structure, i.e., the answer, could be used to automatically invoke or initiate a data process].
Neither Cai nor Sathish appear to expressly disclose determine that the first search failed to identify another answer to the other question; generate a revised question based on determining that the first search failed to identify the other answer to the other question; perform a second search of the knowledge graph, based on the revised question, to determine the other answer.
	Bhamidipaty discloses:
determine that the first search failed to identify an answer to the question [Paragraph 0010 teaches determining that search results do not satisfy a criterion; Paragraph 0023 teaches 
determining that search results are unsatisfactory, therefore, that an answer was not identified];
generate a revised question based on determining that the first search failed to identify the answer to the question [Paragraph 0023 teaches upon determining that search results are unsatisfactory, requesting the query enhancer to provide additional criteria]; 
perform a second search of the knowledge graph, based on the revised question, to determine the answer [Paragraph 0023 teaches performing a searching process in an iterative manner, modifying the search criterion until satisfactory results are obtained; Paragraph 0036 teaches searching patterns within the knowledge base and return relevant results].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cai, by determining that the first search failed to identify another answer to the other question; generate a revised question based on determining that the first search failed to identify the other answer to the other question; perform a second search of the knowledge graph, based on the revised question, to determine the other answer, as taught by Bhamidipaty [Paragraph 0010, 0023, 0036], because the applications are directed to data analysis and searching including application and software related information; enhancing the query upon not returning satisfactory answers enables the user to obtain relevant search results, even if he or she is unaware of the particular format of the error message, and without having to manually iteratively search for required criteria, enhancing thereby the user experience (See Bhamidipaty Para [0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Primary Examiner, Art Unit 2169